White, Presiding Judge.
An “intent to injure” is an element absolutely essential to constitute the offense of assault and battery. (Penal Code, art. 475.) It is true that when an injury is caused by violence to the person the intent to injure is presumed, and it rests with the person inflicting the injury to show the accident or innocent intention. (Penal Code, art. 476.)
In this case the alleged injured party swore positively as a witness that the defendant did not intend to injure her, and did *330not hurt her; that she made the complaint against him at the time it was made because she was mad at him. Her evidence was the only evidence adduced as to the commission of the offense, and, according to that evidence, the prosecution did not make out the case; wherefore, because the judgment is against the evidence, it is reversed and the cause remanded. (Ware v. The State, 24 Texas Ct. App., 521.)
Opinion delivered April 7, 1888.

Reversed and remanded.